EVELEIGH, J.,
with whom PALMER, J., joins, concurring. I concur in the result reached by the majority. I, however, believe that the phrase “order of the court” as set forth in General Statutes § 54-76c (b) (1) is ambiguous, and that it is necessary to consult the legislative history in order to determine the legislature’s intent regarding the necessity of a hearing in the youthful offender court prior to the transfer of a felony case to the regular criminal docket of the Superior Court. I further believe that the legislative history regarding § 54-76c (b) (1) is manifestly clear that the legislature did not intend the youthful offender to have any hearing *763in the youthful offender court. In view of my dissent in State v. Fernandes, 300 Conn. 104, 129, 12 A.3d 926 (2011), however, I disagree with the majority to the extent that any part of the majority opinion supports the reasoning and conclusion in Fernandes.
I performed the same analysis in the present case as I did in Fernandes, wherein the issue presented involved the transfer of class C, class D and unclassified felonies from the juvenile court to the regular criminal docket of the Superior Court pursuant to General Statutes (Rev. to 2005) § 46b-127 (b). The relevant language necessitating an “order of the court” in both § 54-76c (b) (1) and General Statutes (Rev. to 2005) § 46b-127 (b) is identical. In my view, however, the legislative history in Fernandes is very different, than the legislative history in this case. In Fernandes, I concluded that the legislative history, inter alia, dictated that a juvenile court judge had discretion to either authorize or deny a transfer of a class C, class D or unclassified felony. See State v. Fernandes, supra, 300 Conn. 130 (Eveleigh, J., dissenting). The majority did not agree with my analysis. In this case, however, the legislative history is so clear to the effect that no such hearing was contemplated, and that the judge sitting in the youthful offender court was not to have discretion regarding the transfer, that I agree with the majority’s conclusion. See 48 H.R. Proc., Pt. 25,2005 Sess., pp. 7616-17, remarks of Representative Michael P. Lawlor (In introducing Public Acts 2005, No. 05-323, on the floor of the House of Representatives, Representative Lawlor stated that, if the state wanted to transfer a case to the adult criminal docket, “the prosecutors . . . would have unbridled discretion to exercise that option for all felony charges. . . . And, in those cases, a prosecutor would be able to treat that case as an adult case no questions asked, no ability of a [j judge or anyone else to block that from actually taking place.”). In light of my disagreement with Fer-*764nandes and the majority’s reliance on it in the present case, however, I cannot support the entirety of the majority opinion. For this reason I concur in the result.